Citation Nr: 0810076	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  02-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for cluster headaches. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1968 to October 1970 
and from December 1975 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The claims file was subsequently transferred to 
the RO in Waco, Texas, then to the RO in Muskogee, Oklahoma.  

In November 2007, the veteran and his wife appeared and 
testified at a hearing before the undersigned Acting Veterans 
Law Judge sitting in Muskogee, Oklahoma.  A transcript has 
been made and added to the record. 

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's cluster headaches have for the entire period of 
increased rating claim been manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, but not by very frequent 
completely prostrating attacks productive of severe economic 
inadaptability. 




CONCLUSION OF LAW

The criteria for a 30 percent rating, but not more, for 
service-connected cluster headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.27, 4.124a, Diagnostic Code (DC) 
8100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2001, January 2004, and 
February 2006 the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.   

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from non-compensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In this case, the claimant was provided pertinent information 
in VCAA letter notices in August 2001, January 2004, and 
February 2006.  In addition, in the April 2002 statement of 
the case, and July 2003, April 2005, August 2005, September 
2005, November 2005, September 2006, and April 2007 
supplemental statements of the case contained information 
about the evidence and criteria required to substantiate a 
claim for increased rating.  Cumulatively, the veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.   There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the veteran 
was last examined.  38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
January 2002, November 2005, and February 2007 examination 
reports are adequate for rating purposes and are otherwise 
supported by the other clinical records.  The examination in 
this case is adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326 (2007).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's cluster headaches have been rated under DC 
8199-8100.  DC 8199 represents an unlisted disability 
requiring rating by analogy to one of the disabilities listed 
under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.27.  The 
veteran's cluster  headaches are analogous to migraine 
headaches.  Under DC 8100, a 10 percent rating is warranted 
for characteristic prostrating attacks averaging one in two 
months over the last several months.    A 30 percent rating 
is warranted for characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A maximum 50 percent rating is warranted for very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.  
38 C.F.R. § 4.124a, DC 8100.

In the instant case, the Board finds that the veteran meets 
the criteria for a 30 percent disability rating by analogy 
under DC 8100.  The evidence shows that, for the entire 
period of increased rating claim, the veteran's service-
connected cluster headaches have been manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, as required for a 
30 percent disability rating.  38 C.F.R. § 4.124a, DC 8100.
  
VA afforded the veteran an examination in January 2002.  The 
veteran reported getting headaches three times a week lasting 
up to three days at a time, and that these headaches occurred 
at any time and were decreased by quiet, being dark room, 
rest, and pain medications.  The veteran indicated that he 
had weakness, fatigue, and functional loss requiring rest.  
The veteran also stated that his anterior cervical fusion in 
April 2001 helped with his headaches approximately 50 
percent.  

The claims folder is replete with medical records showing the 
veteran's complaints of headaches of varying duration for 
which he took medication.  A January 2005 VA clinical record 
noted the veteran's report of a decrease of frequency of 
migraine headaches since starting Midrin in October 2004.  He 
indicated that he had six migraines since then ranging from a 
few hours to 24 hours, that the migraines were relived by 
Midrin and rest, that bright lights could set off his 
headaches, and that the headaches can be preceded by blurry 
vision and nausea.  

A November 2005 VA examination report noted the veteran and 
his wife's report that he had headaches three to four times a 
week which may last for several hours at a time.  They began 
in the occipital area and did not radiate; were pounding in 
nature; and were accompanied by visual blurring, nausea 
sometimes vomiting, and light and sound sensitivity.  The 
veteran also stated that he took different kinds of 
medications throughout the years but nothing really relieved 
his headaches.  The diagnosis was chronic headaches of many 
years duration, most likely migraine-cluster. 

A January 2006 VA clinical record noted the veteran's report 
of prostrating headaches located in the occipital region at 
least three to four times a week and lasting the whole day.  
The veteran reported that nothing alleviated the headaches, 
and they were associated with nausea, vomiting, and 
photophobia.  

A November 2006 letter from S. Mehta, D.O., noted the 
veteran's report of chronic debilitating cluster headaches 
approximately six to seven times per month.  
Dr. Mehta indicated that the veteran's chronic debilitating 
cluster headaches were the cause of his unemployability.  

A February 2007 VA examination report noted the veteran's 
statement that his headaches came and went; they could occur 
daily for 30 days, be gone for a few days, but when they 
occur, they occurred almost every other day; and that he took 
medication for management.  The veteran also reported that 
the headaches were primarily occipital, pounding, or 
associated with some photophobia, but not necessarily, and 
that they are usually associated with profound nausea and 
vomiting.  The veteran reported that he went to the emergency 
room when he was nauseous and vomited.  The veteran noted 
that he has stomach problems due to medication use for back 
pain. 

At the November 2007 personal hearing, the veteran testified 
to getting headaches three to five times a week that lasted 
at least 24 hours, for which he took medication.  He 
described the headaches as being located at the back of his 
neck and throbbing, that he also threw up, and that light, 
music, and noise bothered him during such episodes.  The 
veteran's wife testified that the veteran had to lay down 
seven or eight times a week as a result of the headaches.  
The veteran further stated that he fell multiple times as 
result of the headaches, made 15-20 trips to the hospital in 
the past year, and saw the doctor two to three times a month.  

After a review of the evidence of record, the Board finds 
that the weight of the competent evidence demonstrates that 
the veteran service-connected cluster headaches have for the 
entire period of increased rating claim more nearly 
approximated characteristic prostrating attacks occurring on 
an average of once a month over the last several months, as 
contemplated by a 30 percent disability rating under DC 8100.  
The same evidence shows that his headaches have for any 
period of increased rating claim more nearly approximated 
very frequent completely prostrating attacks productive of 
severe economic inadaptability, as required for a higher 
disability rating of 50 percent under DC 8100.  38 C.F.R. 
§ 4.124a, DC 8100.  Based upon the guidance of the Court in 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007), the Board finds that the veteran's symptoms met the 30 
percent criteria, but no higher, throughout the entire appeal 
period, so staged ratings are not warranted.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected cluster headaches has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The Board notes 
that the evidence includes that veteran has been to the 
emergency room, that Dr. Mehta indicated that the veteran's 
chronic debilitating cluster headaches caused his 
unemployability.  While the February 2007 VA examination 
report noted that the veteran reported missing work due to 
his chronic headaches some of which were severe and caused 
him to pass out and miss work, the examiner concluded that 
the veteran's unemployability seemed more related to his back 
disability.  Also, the veteran testified at his hearing that 
he lost his job in 2001 due to his headaches.  In any case, 
the existing schedular rating is already based upon the 
average impairment of earning capacity and incapacitating 
episodes, so contemplates the degree of economic 
inadaptability.  In 


the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

A rating of 30 percent for cluster headaches is granted, 
subject to the regulations governing the award of monetary 
benefits.


REMAND

In light of the Board's favorable action granting an 
increased rating to 30 percent for service-connected cluster 
headaches, the RO should review the veteran's TDIU claim.  
Currently, the veteran is service connected for cluster 
headaches, evaluated as 30 percent disabling; hypertension, 
evaluated as 10 percent disabling; cystectomy scars of the 
face, head, back, and right thigh, evaluated as non-
compensable (0 percent);  epididymitis, evaluated as non-
compensable; left ear hearing loss, evaluated as non-
compensable; and status-post right little finger fracture, 
evaluated as non-compensable. 

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  As noted above, the November 2006 letter from Dr. 
Mehta stated that the veteran's chronic debilitating cluster 
headaches were the cause of his unemployability.  The 
February 2007 VA examination noted that the veteran's 
unemployability was primarily due to his spine disability and 
chronic narcotic use, causing him to be unable to do heavy 
work that he was suited for in the past.  Additionally, the 
veteran receives Social Security disability benefits for his 
back disorder.  As the veteran has not been afforded an 
examination specifically to determine the impact of his 
service-connected disabilities on his employment, on remand 
the veteran should be given an examination to determine the 
impact the service-connected disabilities have on his ability 
to participate in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA medical 
examination to ascertain the impact 
the service-connected disabilities 
have on the veteran's ability to 
obtain or maintain substantially 
gainful employment.  The examiner 
should comment on the degree of social 
and industrial impairment that the 
veteran experiences as a result of his 
service-connected disabilities.  The 
examiner should disregard the 
veteran's age and his non-service-
connected disabilities in making the 
determination.  The claims folder 
should be made available to the 
examiner and reviewed in conjunction 
with the examination.  

2.	Re-evaluate the veteran's TDIU claim 
and, if the benefit remains denied, 
the veteran and his representative 
must be furnished a supplemental 
statement of the case, and should be 
given an opportunity to submit written 
or other argument in response before 
the claims file is returned to the 
Board for further appellate 
consideration.
 
No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


